ON MOTION FOR REHEARING
PER CURIAM.
The wife moves for rehearing on this Court’s per curiam affirmance of her cross-appeal in this cause. Since the record reveals that arrangements, short of partition, could be worked out for the wife to purchase the husband’s remaining equity in the marital home, we are unable to find an abuse of discretion on the part of the trial judge. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Motion for Rehearing is DENIED.
McCORD and LARRY G. SMITH, JJ., and LILES, WOODIE A. (Retired), Associate Judge, concur.